Citation Nr: 1625498	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bipolar disorder II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Jun 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the electronic claims file.

The Veteran initially appealed the issue of service connection for posttraumatic stress disorder (PTSD) in addition to bipolar disorder II.  However, in June 2014, the RO issued a rating decision which granted service connection for PTSD.  As that constituted a full grant of that issue on appeal, that issue is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In this matter, the Veteran has submitted private treatment records from both Wood County Human Services (see Non-Government Facility records, 2/18/2011), and Marshfield Clinic (see Non-Government Facility records, 10/20/2010).  Although both document a diagnosis of bipolar II disorder and ongoing treatment for that condition, neither explicitly provide a medical nexus between that diagnosis and active military service.  The Board has also reviewed the Veteran's VA treatment records, which note an ongoing diagnosis of bipolar II disorder, but do not etiologically link that condition to active service (see VVA Capri, 6/10/2014).

In December 2010, the Veteran was afforded a VA examination which addressed both her claims for bipolar II disorder, and for PTSD.  The examination report is described as an initial evaluation for post-traumatic stress disorder.  The examiner stated that her diagnosed bipolar II disorder was unrelated to military service.  The examiner also stated that the Veteran suffered from attention deficit hyperactivity disorder (ADHD) as a child, and a family history of bipolar disorder which may also have been affecting her at a young age, although it is not possible to make that determination at this time with certainty.  A subsequent examination in May 2011 only addressed whether her claimed in-service stressors could be verified in connection with her PTSD claim.  It did not address her diagnosed bipolar II disorder.  The Board finds these opinions to be problematic.

First, the examination itself, and its resulting report, appears to focus almost entirely on her claim for PTSD, which was subsequently granted.  The report itself is described as an initial evaluation of PTSD.  It does not explicitly address any other diagnoses.  The opinion regarding her previously diagnosed bipolar II disorder was attached to a portion of the report which discussed whether the criteria for a diagnosis of PTSD had been met, and whether any other pre-trauma factors may affect the PTSD diagnosis.  It does not appear as though the Veteran has ever been afforded an examination which explicitly addresses the bipolar II disorder claim separate from her claim for PTSD.  While the rating criteria in the Diagnostic Code, is the same for PTSD and bipolar II disorder, to the extent that the December 2010 examiner found separate and distinct diagnoses and associated symptoms, the Board must ensure that a proper evaluation of the separately diagnosed bipolar II disorder has been afforded to the Veteran.  

Second, a review of the Veteran's enlistment physical does not show a diagnosis of bipolar disorder.  It is important to note that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service.  Only clear and unmistakable evidence that a disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, the December 2010 examiner's opinion that bipolar II disorder is not related to service appears to rely upon the opinion that it likely manifested prior to service, although it admits that there is not clear evidence that this is a fact.  No discussion is given for how such a conclusion was reached.  Neither does it address whether the condition, which the examiner believes likely pre-existed service, was aggravated by any incident of active service beyond its natural progression.  

Additionally, at the time of the December 2010 examination, VA had failed to concede certain in-service psychological stressors.  In June 2014, the RO issued a decision in which it conceded that the Veteran had been the victim of sexual harassment during active service.  It is unclear whether the December 2010 examination considered these possible stressors as either an etiological cause of her bipolar disorder, or a worsening factor.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran to submit any additional evidence pertinent to her claim on appeal, including any private medical opinions.  

2. Schedule the Veteran for a new VA mental health examination.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and should be reviewed prior to rendering any conclusions or opinions.

The examiner is requested to conduct a complete psychological evaluation of the Veteran.  The examiner is requested to state whether it is at least as likely as not that the Veteran's presently diagnosed bipolar II disorder either manifested during, or is otherwise etiologically related to her active service, to include any conceded in-service stressors.  

The examiner is reminded that the Veteran is entitled to the presumption of soundness on entry, and therefore, should not rely on the December 2010 examination report conclusion that her bipolar II disorder pre-existed active service, unless clear and unmistakable evidence is available proving such a fact.  If such a finding is made, it must be discussed thoroughly and refer to the specific evidence that was used to reach such a conclusion.  Thereafter, the examiner must provide an opinion discussing whether the Veteran's active service, including any and all conceded psychological stressors aggravated that condition beyond its natural progression.

Finally, the examiner should state whether any symptoms associated with the Veteran's bipolar disorder II would be separate and distinct from those associated with her service-connected PTSD.  If so, such symptoms attributable only to the bipolar disorder should be identified.  

A complete discussion of how all requested opinions were reached must be provided, and should refer to evidence if record, known medical principles, and medical treatise evidence.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and her representative a supplemental statement of the case, and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



